Citation Nr: 0940314	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of a 
neck injury.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and the 
residuals of a neck injury.  In July 2008, the Veteran 
testified before the Board via video conference.

This case is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is necessary prior to further 
disposition of these claims.

The Veteran contends that his current neck problems are 
related to an injury that he sustained while in service.  
Specifically, he contends that while onboard the U.S.S. 
Collett, he was climbing down a latter in the boiler room, 
when he fell backwards and hit the back of his neck on one of 
the rungs in the ladder behind him.  He states that the back 
of his neck hurt and he reported to sick bay later that day.  
The physician noted that he had skinned the back of his neck 
and instructed him to return in the morning if he was still 
experiencing pain.  The next morning, the physician gave him 
Aspirin and another pain medication and instructed him to 
make an appointment with a medical center once they reached 
the port.  The Veteran states that even though his neck still 
bothered him once his ship reached the next port, he decided 
not to seek further medical attention.  He contends that his 
neck bothered him once he separated from service and still 
causes him pain.

The Veteran's service medical records are negative for any 
complaints related to a neck or upper back injury.  Further, 
although the Veteran contends that he sought medical 
attention for his neck at least five times, there is no 
record of such treatment.  The Veteran contends that his 
service medical records while onboard the U.S.S. Collett must 
be missing.  The Board notes, however, that there is one 
record of treatment for a wart on his right hand, dated in 
October 1970 and stamped with the words "U.S.S. Collett." 

A June 1997 private treatment record reflects a diagnosis of 
a herniated nucleus pulposus at C5-6 with a left anterior 
scalene syndrome.  The Veteran underwent an anterior cervical 
diskectomy and fusion at C5-6.  

VA treatment records dated from June 2006 to July 2007 
reflect a historical diagnosis of neck and shoulder pain, 
stable.

At his July 2008 hearing before the Board, the Veteran 
testified that the June 1997 physician had stated that his 
neck condition looked as though he had sustained an injury to 
the area within the past few years.  The Veteran testified 
that he had told the physician that he had injured his neck 
in service.  

For the claim for service connection for hearing loss, the 
Veteran contends that his current bilateral hearing loss is 
the result of acoustic trauma incurred during service.  He 
contends that while serving onboard the U.S.S. Collett as a 
boiler tender during  the Vietnam War, he was in close 
proximity to the loud noise of the engine on a daily basis.  
He was also exposed to the noise of guns being fired from the 
ship.  He contends he was afforded no ear protection, and 
sought medical attention for his loss of hearing at the time.  
He denies a post-service history of occupational or 
recreational noise exposure.  He states that his hearing loss 
has been present since he separated from service, and over 
time, has become slightly worse.  The Veteran's service 
separation record reflects that he served on the U.S.S. 
Collett as a machinist mate during the Vietnam War.

The first post-service clinical evidence of record showing a 
diagnosis of hearing loss is dated in June 2006, when he was 
diagnosed with slight to sloping to severe sensorineural 
hearing loss bilaterally.  At that time, he reported that he 
had experienced constant tinnitus for ten years, but, denied 
that he had any hearing loss.  He reported a history of 
military noise exposure, as well as civilian and recreational 
noise exposure, namely working as a contractor and hunting.  
In July 2006, the Veteran was fitted with hearing aids, and 
in August 2006, he reported that the hearing aids were 
working well.  

On June 2007 VA audiological examination, the Veteran 
reported that he couldn't hear and that his ears rung all the 
time.  He reported that these symptoms began while working in 
the boiler room in service.  He also stated that his ship 
took part in offshore bombardment off Vietnam, and the firing 
of weapons at that time also affected his hearing.  He also 
suffered from stuffiness in his ears.  Post-service noise 
exposure included light construction and deer hunting.  
Audiological examination at that time revealed bilateral 
sensorineural hearing loss that meets VA standards for 
consideration as a disability.  After reviewing the Veteran's 
service medical records, the examiner concluded that although 
the Veteran passed his separation examination hearing test in 
1970, he could not say conclusively that the Veteran did not 
have some high frequency hearing loss at that time.  Based 
upon the history provided by the Veteran, including a history 
of civilian noise exposure, the examiner stated that it was 
possible that his hearing loss began while in service.  
However, the examiner felt that absent more frequency 
specific audiometric information from that time, it was not 
entirely possible to determine if the Veteran's current 
hearing loss began in service.  The examiner additionally 
found it not likely that the Veteran's tinnitus was related 
to his service.

The Board finds that opinion is speculative and thus is not 
adequate for rating purposes.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical evidence which merely indicates that 
the alleged disorder may or may not exist or may or may not 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been 
afforded a VA examination in conjunction with his claim.  As 
the Veteran has provided testimony regarding the in-service 
injury and continuity of symptomatology, and the record 
reflects post-service treatment for a cervical spine 
disability, the Board finds that a remand for an examination 
and opinion is required in order to fairly address the merits 
of his claim.  38 C.F.R. § 3.159(c)(2) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his neck condition.  The claims file must 
be reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided, with 
citation to relevant medical findings.  
The examiner should specifically opine as 
to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's neck condition first 
manifested during the Veteran's 
active service, or is otherwise 
related to the Veteran's active 
service?  In addition to the service 
medical records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms of neck and cervical spine 
problems after service.  If the 
Veteran's neck condition is 
attributable to factors unrelated to 
his military service, the examiner 
should specifically so state.
 
2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his hearing loss.  The claims file must 
be reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided, with 
citation to relevant medical findings.  
The examiner should specifically opine as 
to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's hearing loss is the 
result of acoustic trauma 
experienced during service?  

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


